Exhibit 10.50

ADDITIONAL 2012 PERFORMANCE UNIT AWARD AGREEMENT
On January 31, 2014, shares of common stock of ONE Gas, Inc. were distributed to
shareholders of ONEOK, Inc. common stock (the “Distribution”). The Board of
Directors of ONEOK, Inc. has approved the equitable adjustment of outstanding
share-based awards in an attempt to preserve the value of such awards
immediately before and after the Distribution. Accordingly, this instrument is
issued as of the ___ day of February, 2014, by ONEOK, Inc., an Oklahoma
corporation, (hereinafter referred to as “Corporation”), to «Officer_Name»
(hereinafter referred to as “Grantee”), an employee of the Corporation or a
division or subsidiary thereof, pursuant to the terms of the ONEOK, Inc. Equity
Compensation Plan, effective February 17, 2005, as amended (hereinafter referred
to as the “Plan”).
1.Adjustment to 2012 Performance Unit Award. This instrument and that certain
Notice of Performance Unit Award and Agreement, dated February __, 2014, a copy
of which is attached hereto and incorporated herein by reference (the “Notice of
Performance Unit Award and Agreement”), constitute evidence of the issuance and
grant of a Performance Unit Award (hereinafter referred to as “Award”) of
«No_of_Perf_Units» additional Performance Units (“Performance Units”) to the
Grantee by the Corporation, pursuant to the Adjustment provisions of the Plan
and the Performance Unit Award Agreement dated February 15, 2012 (the “2012
Agreement”), that shall entitle the Grantee to receive shares of the
Corporation’s Common Stock (hereinafter also referred to as “Common Stock”) or
cash, all pursuant and subject to the terms, provisions, and conditions of this
instrument (including, without limitation, the conditions, restrictions and
limitations stated in paragraph 5, below) and the terms and provisions of the
Plan, which are incorporated herein by reference. This instrument, when executed
by the Grantee, together with the Notice of Performance Unit Award and Agreement
constitute an agreement between the Corporation and the Grantee. Notwithstanding
the foregoing, should there be any inconsistency between the provisions of this
instrument and the terms and provisions of the Award stated in the resolutions
and records of the Board of Directors of the Corporation providing for the Award
or provisions of the Plan, the provisions of such resolutions and records and of
the Plan shall control. Moreover, the Performance Units awarded pursuant to this
Agreement shall be deemed to satisfy any obligation of the Corporation to
provide any additional Performance Units to Grantee under the Plan or the 2012
Agreement as a result of the Distribution. The grant of such Performance Units
to the Grantee shall be effective in the manner and to the extent provided in
this instrument and the Plan as to all or any part of the shares of Common Stock
subject to the grant from time to time during the period stated herein.
2.Plan. The Award is made to the Grantee pursuant to the terms and provisions of
the Plan, as approved by the Shareholders of the Corporation, which Plan
provides that a specific aggregate number of shares of Common Stock of the
Corporation may be issued or transferred pursuant to Stock Incentives under the
Plan. The Plan specifies the authority of the Corporation, its Board of
Directors, and a committee of the Board of Directors to select employees to be
granted Stock Incentives under the Plan. The Executive Compensation Committee of
the Board of Directors (hereinafter referred to as the “Committee”) is
authorized to administer the Plan with respect to this instrument and the grant
of the Award made to the Grantee pursuant to the Plan. Except where expressly
stated or clearly indicated otherwise by the terms of this instrument, all
terms, words and phrases used herein shall have the same meaning and effect as

1

--------------------------------------------------------------------------------



stated and in the Plan. The Grantee has been provided a complete copy of the
Plan with this instrument.
3.Grantee’s Agreement Concerning Award and Employment. In consideration of the
Corporation’s granting of the Award of Performance Units and entitlement to
shares of Common Stock, as incentive compensation to Grantee pursuant to this
instrument, the Grantee, by acceptance thereof, and signing this instrument
evidencing its terms, agrees to such terms and to continue to contribute and
perform service in the employ of the Corporation or a division or subsidiary
thereof, at the direction, will and pleasure of the Corporation and the Board of
Directors. Provided, however, neither the foregoing agreement of the Grantee in
this paragraph 3, nor any other provision in this instrument shall confer on the
Grantee any right to continue in the employ of the Corporation (or a division or
Subsidiary thereof), or interfere in any way with the right of the Corporation
(or such division or Subsidiary) to terminate the Grantee’s employment at any
time.
4.Registration of Stock; Grantee’s Representation With Respect To Acquiring for
Investment. It is intended by the Corporation that the Plan and the shares of
Common Stock covered by the Award issued and granted to the Grantee referred to
in paragraph 1, above, are to be registered under the Securities Act of 1933, as
amended, prior to the date of the grant; provided, that in the event such
registration is for any reason not made effective for such shares, the Grantee
agrees, for the Grantee, and for the Grantee’s permissible assignees, heirs and
legal representatives by inheritance or bequest, that all shares acquired
pursuant to the grant will be acquired for investment and not with a view to, or
for sale or tender in connection with the distribution of any part thereof,
including any transfer or distribution of such shares by the Grantee pursuant to
the grant and this instrument or as otherwise allowed by the Plan.
5.Terms and Conditions of Award; Transfer of Stock to Grantee. The issue and
grant of the Award of Performance Units to the Grantee stated in paragraph 1,
above, shall be subject to the following terms and conditions:
(a)The right to ownership and transfer of the Performance Units granted to the
Grantee shall be subject to the Award during the period beginning February __,
2014, the date of the grant thereof (hereinafter referred to as “Grant Date”),
and ending on February 15, 2015, (which period is hereinafter referred to as
“Performance Period”), as herein provided.
(b)The Grantee shall earn and become entitled to receive a percentage of the
number of Performance Units granted under paragraph 1, above, at the expiration
of the Performance Period as provided for in Exhibit A and Exhibit B, attached
hereto, based upon the Corporation’s ranking for Total Stockholder Return in the
ONEOK Peer Group listed in Exhibit C attached hereto, all as determined by the
Committee, in its sole discretion (the “Performance Goal”)
(c)Upon expiration of the Performance Period, the Grantee shall be entitled to
receive one (1) share of Common Stock for each Performance Unit that becomes
earned by and vested in the Grantee pursuant to the Award; provided, no
fractional shares shall be issued and any amount attributable to a fractional
share shall be paid to the Grantee in cash.

2

--------------------------------------------------------------------------------



(d)All Common Stock the Grantee becomes entitled to receive pursuant to the
Award and any other compensation payable to the Grantee under the Award shall be
paid, distributed, transferred and issued by the Corporation to the Grantee at
the expiration of the Performance Period, or as soon as practicable after the
determination that the Grantee has earned and become entitled to Performance
Units and to receive such Common Stock and cash, as determined by the Committee,
and in no event later than the 15th day of the third month after the date of
expiration of the Performance Period, and the Grantee shall not be permitted,
directly or indirectly, to designate the time of payment, distribution or
transfer or the taxable year in which it is to be made. Provided, that if the
Grantee elects pursuant to paragraph 6, below, to defer the receipt of all
Performance Units, Common Stock and cash for each Performance Unit that becomes
earned by and vested in the Grantee pursuant to the Award, the payment,
distribution and transfer of such Performance Units, Common Stock and cash shall
be deferred and thereafter paid, distributed and transferred by the Corporation
to the Grantee at the specified time and in accordance with the method of
payment, distribution and transfer that is elected in by the Grantee in
accordance with the election provisions set forth therein.
(e)The Grantee shall not be entitled to vote any shares of Common Stock of the
Corporation have any right or interest as a holder of Common Stock by reason of
the Performance Unit Award granted under the Award during the Performance
Period, and prior to the actual transfer of Common Stock to the Grantee pursuant
to the Award.
(f)The Common Stock or cash to which the Grantee becomes entitled shall be paid
and transferred to the Grantee only upon the determination of the Performance
Units earned by the Grantee at the expiration of the Performance Period. The
payment and transfer of such Common Stock or cash to the Grantee shall be made
as soon as reasonably practicable after the expiration of the Performance
Period, as determined and directed by the Committee, in its sole discretion.
(g)The Performance Units or any Common Stock or cash to be paid or transferred
to Grantee pursuant to the Award may not be sold, assigned, transferred,
pledged, encumbered or otherwise disposed of by Grantee or any other person
except as provided in the Award and the Plan until the expiration of the
Performance Period and payment and transfer of Common Stock or cash pursuant to
the Agreement and Plan.
(h)The Grantee shall become entitled to receive Performance Units earned, and
shall become owner of the shares of Common Stock or cash paid and transferred to
the Grantee pursuant to the Award free and clear of all terms, conditions and
restrictions imposed by the Award if the Grantee’s employment by the Corporation
does not terminate during the Performance Period; provided, that the Grantee
shall become entitled to a prorated amount of Performance Units and the terms
and conditions imposed by the Award shall partially cease to apply in certain
events to the extent described in paragraph 7(d), below.
(i)If the Grantee’s employment with the Corporation (or a division or Subsidiary
thereof) terminates prior to the end of the Performance Period other than by
reason of Retirement, Total Disability or death, the Grantee shall forfeit all
of the Grantee’s right, title or interest in the Performance Units; and the
Grantee shall forfeit such right, title and interest in the Performance Units
regardless of the reason for such termination of employment. Any such

3

--------------------------------------------------------------------------------



termination of employment of the Grantee described in the preceding sentence
shall not be deemed to occur by reason of transfer of employment of the Grantee
by or between the Corporation and any division or Subsidiary of the Corporation.
Upon forfeiture the Performance Units forfeited shall be cancelled for all
purposes.
6.Deferral of Payment, Distribution and Transfer of Stock.
(a)    The Grantee may irrevocably elect to defer the time of payment,
distribution and transfer of Performance Units, Common Stock and cash that the
Grantee becomes entitled to receive under this Agreement and Award from the end
of the Performance Period generally provided for in paragraph 5, above, to a
specified time by filing with the Committee, on or before the deferral election
date (hereinafter referred to as “Election Date”) described in paragraph 6(b),
below, a signed written irrevocable election (hereinafter referred to as
“Election”) which shall be in the form substantially the same as attached hereto
as Exhibit D, or as otherwise prescribed by the Committee.


(b)    An Election of the Grantee to defer the payment, distribution and
transfer of Performance Units, Common Stock and cash that the Grantee becomes
entitled to receive under this Agreement and Award shall be filed by the Grantee
with the Committee on or before the Election Date, which shall be August 20,
2015, the date that is six (6) months before the end of the Performance Period,
provided that the Grantee performs services for the Corporation continuously
from the later of the beginning of the Performance Period or the date the
performance criteria are established through the date the Election is made under
this paragraph 6(b), and provided, further, that in no event may the Grantee
make an Election to defer the payment, distribution and transfer of Performance
Units, Common Stock or cash after such compensation has become readily
ascertainable; and in this regard for purposes of this paragraph 6(b), if the
amount of Performance Units, Common Stock and cash, or other compensation, as
performance-based compensation, is a specified or calculable amount, then it
shall be considered compensation that is readily ascertainable if and when the
amount is first substantially certain to be paid, distributed and transferred to
the Grantee. If the amount of Performance Units, Common Stock and cash, or other
compensation, is performance-based compensation that is not a specified or
calculable amount because, for example, the amount may vary based upon the level
of performance, such compensation, or any portion of the compensation, shall be
considered readily ascertainable when the amount is first both calculable and
substantially certain to be paid. For this purpose, such performance-based
compensation is to be bifurcated between the portion that is readily
ascertainable and the amount that is not readily ascertainable, and, in general,
any minimum amount that is both calculable and substantially certain to be paid
shall be treated as readily ascertainable.
(c)    A Grantee that makes an Election to defer payment, distribution and
transfer of Performance Units, Common Stock and cash that the Grantee becomes
entitled to receive under this Agreement and Award may irrevocably elect to have
payment, distribution and transfer made to the Grantee at a Specified Time, that
shall be either (i) the later of (A) the date of the Grantee’s separation from
service with the Corporation, or (B) a specified calendar date, or (ii) the date
of the Grantee’s separation from service with the Corporation; and may elect to
have payment made in a specified form of payment that shall be either (i) a
single lump sum payment, distribution and transfer, or (ii) a payment,
distribution and transfer in two, three, four

4

--------------------------------------------------------------------------------



or five equal annual installments commencing at the Specified Time elected by
the Grantee hereunder and thereafter on each anniversary thereof, until fully
paid, transferred and distributed.
(d)     The Award shall be subject to such other rules and requirements as the
Committee, in its sole discretion, may determine to be appropriate with respect
to administration thereof and the restrictions made applicable to the Grantee
and the Performance Units during the Performance Period. This instrument and the
rights and obligations of the parties involved, shall be subject to
interpretation and construction by the Committee to the same extent and with the
same effect as the Committee actions under pertinent provisions of the Plan. The
Grantee shall take all actions and execute and deliver all documents as may from
time to time be requested by the Committee in connection with such restrictions
and in furtherance hereof. The Grantee agrees to pay to the Corporation any
applicable federal, state, or local income, employment, social security,
Medicare, or other withholding tax obligation arising in connection with the
grant of the Award to the Grantee; and the Corporation shall have the right,
without the Grantee’s prior approval or direction, to satisfy such withholding
tax by withholding all or any part of the Common Stock that would otherwise be
transferred and delivered to the Grantee, with any shares of Common Stock so
withheld to be valued at the Fair Market Value (as defined in the Plan) on the
date of such withholding. The Grantee, with the consent of the Corporation, may
satisfy such withholding tax by delivery and transfer to the Corporation of
shares of Common Stock previously owned by the Grantee, with any shares so
delivered and transferred to be valued at the Fair Market Value on the date of
such delivery.
(e)     The provisions of this instrument providing for the deferral of payment,
distribution, transfer or issuance of Performance Units, Common Stock or cash
shall be applicable solely and exclusively to the Grantee and the Award
Agreement and Award referred to herein, and shall not apply to any other stock
incentive or other grant, award or transfer provided for or made under the Plan.
(f)     Notwithstanding anything otherwise provided under the Plan or in the
Award Agreement and Award, the following requirements shall apply to this Award
Agreement and the Award, to all elections or subsequent elections made by the
Grantee, and to all distributions and payments made to the Grantee pursuant to
this Award Agreement and Award:
(1)     Any compensation for services performed by the Grantee during a taxable
year may be deferred at the Grantee’s election or the Corporation’s election or
determination only if the election to defer such compensation is made not later
than the close of the preceding taxable year or such other time as provided in
Treasury Regulations under section 409A of the Internal Revenue Code of 1986, as
amended (“Code”), but in all events any deferral of the payment, distribution,
transfer or issuance of Performance Units, Common Stock or cash pursuant to the
Award and Award Agreement may be made only by an election that is made on or
before the Election Date.
(2)     Any compensation deferred under the Plan shall not be distributed
earlier than
(i)     Separation from Service of the Grantee,

5

--------------------------------------------------------------------------------



(ii)     the date the Grantee becomes Disabled,
(iii)     death of the Grantee,
(iv)     a Specified Time (or pursuant to a Fixed Schedule) specified under the
plan under which the compensation is deferred at the date of deferral of such
compensation,
(v)     a Change in Ownership or Control, or
(vi)     the occurrence of an Unforeseeable Emergency.
(3)     If the Grantee is a Specified Employee, no payment or distribution shall
be made before the date which is six (6) months after the date of the Grantee’s
Separation from Service, or, if earlier, the date of death of the Grantee.
(4)     No acceleration of the time or schedule of any distribution or payment
under the plan under which compensation is deferred shall be permitted or
allowed, except to the extent provided in Treasury Regulations issued under Code
section 409A.
(5)     This instrument shall not permit a subsequent election unless authorized
and agreed upon in writing by the Corporation and Grantee, and if the Plan or
this instrument permits under any subsequent election by the Grantee a delay in
a payment or a change in the form of payment of compensation deferred under this
Award Agreement and Award, such subsequent election shall not take effect until
at least twelve (12) months after the date on which it is made. In the case of a
subsequent election related to a payment to be made upon Separation from Service
of the Grantee, at a Specified Time or pursuant to a Fixed Schedule, or upon a
Change in Ownership or Control, the first payment with respect to which such
subsequent election is made shall be deferred for a period of not less than five
(5) years from the date such payment would otherwise have been made; and any
such subsequent election related to a payment at a Specified Time or pursuant to
a Fixed Schedule may not be made less than twelve (12) months prior to the date
of the first scheduled payment to which it relates.
(6)     For purposes of the Plan and this instrument and the Award, the
following terms and definitions shall apply with respect to deferral of
compensation and the time of payment of any deferred compensation:
(i)     ”Change of Ownership or Control” means to the extent provided by
Treasury Regulations issued under Code Section 409A, a change in the ownership
or effective control of the Corporation, or in the ownership of a substantial
portion of the assets of the Corporation, which shall be if (i) a Person
acquires more than 50% of the Corporation’s stock; (ii) a Person acquires during
a 12-month period at least 30% (or a higher percentage specified under the Plan)
of the Corporation’s stock; (iii) a majority of the members of the Board of
Directors of the Corporation are replaced during a 12-month period; or (iv) a
Person acquires during a 12-month period at least 40% of the gross fair market
value of the Corporation’s assets.
(ii)     ”Disabled” means that an individual (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental

6

--------------------------------------------------------------------------------



impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
individual’s employer.
(iii)     ”Fixed Schedule” means the distribution or payment of compensation
deferred under this instrument and Award in a fixed schedule of distributions or
payments that are determined and fixed at the time the deferral of such
compensation is first elected by the Grantee or the Corporation.
(iv)     ”Specified Employee” means a key employee (as defined in Code section
416(i) without regard to paragraph (5) thereof) of the Corporation.
(v)     ”Specified Time” means a specified date at which deferred compensation
deferred by or for the Grantee pursuant to this instrument and Award is required
to be distributed or paid and which is specified at the time of the election of
deferral of such deferred compensation
(vi)     “Unforeseeable Emergency” means a severe financial hardship to the
participant resulting from an illness or accident of the participant, the
participant’s spouse, or a dependent (as defined in Code section 152(a)) of the
participant, loss of the participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the participant. As determined under Treasury
Regulations under Code section 409A, the amounts distributed with respect to an
emergency shall not exceed the amounts necessary to satisfy such emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship).”
7.Transferability of Performance Units; Termination of Employment.
(a)    Except as provided in subparagraph (b) of this paragraph 7, below, the
Award, the Grantee’s rights and obligations hereunder and the Performance Units
granted hereunder shall not be transferable by the Grantee otherwise than by
will or the laws of descent and distribution which apply to the Grantee’s
estate.


(b)    Notwithstanding the foregoing, the Grantee may transfer any part or all
of the Grantee’s rights in and to the Performance Units to members of the
Grantee’s immediate family, or to one or more trusts for the benefit of such
immediate family members, or partnerships in which such immediate family members
are the only partners if the Grantee does not receive any consideration for the
transfer. In the event of any such transfer, Performance Units shall continue to
be subject to the same terms and conditions otherwise applicable hereunder and
under the Plan immediately prior to its transfer, except that this stock shall
not be further transferable by the transferee inter vivos, except for transfer
back to the original Grantee.

7

--------------------------------------------------------------------------------



For any such transfer to be effective, the Grantee must provide prior written
notice thereof to the Committee, unless otherwise authorized and approved by the
Committee, in its sole discretion; and the Grantee shall furnish to the
Committee such information as it may request with respect to the transferee and
the terms and conditions of any such transfer. For purposes of transfer of this
grant under this subparagraph (b), “immediate family” shall mean the Grantee’s
spouse, children and grandchildren.


(c)    Notwithstanding anything to the contrary expressed or implied herein
(including without limitation, the restrictions stated in paragraph 5, above,
applicable to the Performance Units), all rights and interest of the Grantee in
the Performance Units shall become invalid and wholly terminated and forfeited
upon the termination of the Grantee’s employment with the Corporation (or a
division or Subsidiary), during the Performance Period other than a termination
by reason of Retirement, Total Disability or death of the Grantee.
(d)    Notwithstanding the foregoing provisions, in the event of termination of
the Grantee’s employment with the Corporation (or a division or Subsidiary)
during the Performance Period by reason of (i) the Retirement of the Grantee,
(ii) the Total Disability of the Grantee, or (iii) the Grantee’s death while
still employed by the Corporation (or a division or Subsidiary), then an
adjusted and prorated entitlement to Performance Units shall be allowed as
provided in this paragraph 7(d). The Grantee shall become vested in and entitled
to receive, in the event of any such Retirement or Total Disability, and the
legatees, designated Beneficiary, or personal representatives or heirs of the
Grantee shall be vested in and entitled to receive, in the event of the
Grantee’s death, a prorated award of Performance Units earned in the Performance
Period following such Retirement, Total Disability or death. The award shall be
a prorated amount of Performance Units equal to the total of Performance Units
earned under the Award at the end of the Performance Period for the Grantee,
multiplied by a fraction of which the numerator shall be the number of full
months which have elapsed under the Performance Period at the time of such
termination of employment by reason of Retirement, Total Disability or death,
and the denominator of which shall be the total number of months in the
Performance Period. The Grantee, legatees, designated Beneficiary, or personal
representatives or heirs of the Grantee, as the case may be, shall become
entitled to receive such prorated award at the expiration of the Performance
Period and following application of the performance criteria as provided in the
Award and determined by the Committee.


The prorated award of Performance Units earned in the Performance Period to
which the Grantee or the legatees, a designated Beneficiary, or the personal
representative or heirs of the Grantee shall become vested in and entitled to
receive under the foregoing provisions in event of Retirement, Total Disability
or death of the Grantee, is to be qualified performance-based compensation paid
solely on account of attainment of the Performance Goal, as provided for in
Treas. Reg. §1.162-27(e)(2)(i). The Retirement, Total Disability or death of the
Grantee during the Performance Period in and of itself alone shall in no case
vest the Grantee in Performance Units or any part of thereof. A prorated vesting
and entitlement to Performance Units or a part thereof, hereunder by reason of
such events shall in all cases remain subject to and dependent solely upon the
attainment of the Performance Goal as provided herein.


(e)    The Grantee may designate a Beneficiary to receive any rights of the
Grantee which may become vested in the event of the death of the Grantee under
procedures and

8

--------------------------------------------------------------------------------



in the form established by the Committee; and in the absence of such designation
of a Beneficiary, any such rights shall be deemed to be transferred to the
estate of the Grantee.


(f)    For purposes of the Award and this instrument, “Retirement” shall mean a
voluntary termination of employment of the Grantee with the Corporation and/or a
division or subsidiary thereof by the Grantee if at the time of such termination
of employment the Grantee has both completed five (5) years of service with the
Corporation and/or a division or subsidiary thereof and attained age fifty (50),
and “voluntary termination” shall mean that the Grantee had an opportunity to
continue employment with the Corporation and/or a division or subsidiary
thereof, but did not do so; and except as provide for in paragraph 6 with
respect to deferred compensation payments, “Total Disability” shall mean that
the Grantee is permanently and totally disabled and unable to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months, and has established such disability to the extent and in the manner and
form as may be required under the provisions of Section 22(e) of the Internal
Revenue Code of 1986, as amended (or corresponding section of any future federal
tax code), and regulations thereunder.


8.Administration of Performance Unit Award. The grant of the Award shall be
subject to such other rules and requirements as the Committee, in its sole
discretion, may determine to be appropriate with respect to administration
thereof and the terms and conditions made applicable to the Grantee and the
Performance Units during the Performance Period. The Award, this instrument, and
the rights and obligations of the parties thereto shall be subject to
interpretation and construction by the Committee to the same extent and with the
same effect as the Committee actions under pertinent provisions of the Plan. The
Grantee shall take all actions and execute and deliver all documents as may from
time to time be requested by the Committee in connection with such restrictions
and in furtherance hereof. The Grantee agrees to pay to the Corporation any
applicable federal, state, or local income, employment, social security,
Medicare, or other withholding tax obligation arising in connection with the
grant of the Award to the Grantee; and the Corporation shall have the right,
without the Grantee’s prior approval or direction, to satisfy such withholding
tax by withholding all or any part of the shares of Common Stock or cash that
would otherwise be paid and transferred to the Grantee, with any shares of
Common Stock so withheld to be valued at the Fair Market Value (as defined in
the Plan) on the date of such withholding. The Grantee, with the consent of the
Corporation, may satisfy such withholding tax by delivery and transfer to the
Corporation of shares of Common Stock previously owned by the Grantee, with any
shares so delivered and transferred to be valued at the Fair Market Value on the
date of such delivery.
9.Adjustment Provisions. It is understood that, prior to the expiration of the
Performance Period certain changes in capitalization of the Corporation may
occur. It is, therefore, understood and agreed with respect to changes in
capitalization that:
(a)If a stock dividend is declared on the Common Stock of the Corporation, which
has not been granted as a dividend equivalent, there shall be added to the
number of Performance Units provided for under the Award and stated in paragraph
1 of this instrument, the number of Performance Units equal to the number of
Performance Units which would have been granted to the Grantee had the Grantee
been the fully vested and unrestricted owner of the

9

--------------------------------------------------------------------------------



number of Performance Units then provided for under the Award granted, but not
theretofore received without restriction; provided, however, that the additional
Performance Units shall be subject to all terms and provisions of this
instrument (including, without limitation, the terms and conditions stated in
paragraph 5, above), and in making such adjustments, no fractional units,
shares, or scrip certificates in lieu thereof, shall be granted or issuable by
the Corporation, and the Grantee shall be entitled to only the number of full
Performance Units to which the Grantee may be entitled by reason of such
adjustment at the adjusted grant.


(b)In the event of an increase in the outstanding shares of Common Stock of the
Corporation, effectuated for the purpose of acquiring properties or securities
of another corporation or business enterprise, there shall be no increase in the
number of Performance Units which are the subject matter of the Award under this
instrument as a result of such acquisition.


(c)In the event of an increase or decrease in the number of outstanding shares
of Common Stock of the Corporation through recapitalization, reclassification,
stock split-ups, consolidation of shares, changes in par value and the like, an
appropriate adjustment shall be made in the number of Performance Units provided
for under the Award and stated in Section 1 of this instrument, by increasing or
decreasing the number of Performance Units, as may be required to enable the
Grantee to acquire the same proportionate stockholdings as the grant of the
Award would originally have provided. Provided, however, that any additional
Performance Units shall be subject to all terms and provisions of this
instrument (including, without limitation, the restrictions stated in paragraph
5, above), and that in making such adjustments, no fractional Performance Units
shall be awarded, and the Grantee shall be entitled to receive only the number
of full Performance Units to which the Grantee may be entitled by reason of such
adjustment.


(d)    Except as otherwise provided for with respect to the payment of any
deferred compensation in paragraph 6, above, to the extent Performance Units are
still not vested in Grantee at the time of a Change in Control with respect to
the Corporation, then pursuant to the provisions of the Plan, they shall become
fully vested and completely free and clear of any conditions or restrictions
stated herein at that time; provided, that if such Change in Control occurs less
than six (6) months after the date of the grant of the Award hereunder to the
Grantee, then Performance Units shall become fully vested and completely free
and clear of any conditions or restrictions stated herein at the time of such
Change in Control only if the Grantee agrees in writing, if requested by the
Corporation in writing, to remain in the employ of the Corporation or a division
or subsidiary of the Corporation at least through the date which is six (6)
months after the date the grant was made with substantially the same title,
duties, authority, reporting relationships, and compensation as on the day
immediately preceding the Change in Control. The provisions of this subparagraph
(d) shall be applied in addition to, and shall not reduce, modify, or change any
other obligation or right of the Grantee otherwise provided for in paragraph 3,
above, concerning the Grantee’s continued employment with the Corporation or the
termination thereof. If the Performance Units become subject to this
subparagraph (d), they shall become fully vested in the Grantee and
nonforfeitable. The Performance Units are subject to the provisions of the Plan
authorizing the Corporation, or a committee of its Board of Directors, to
provide in advance or at the time of a Change in Control for cash to be paid in
actual settlement of the shares of Common Stock for earned Performance Units,
all subject to such terms and

10

--------------------------------------------------------------------------------



conditions as the Corporation or the Committee, in its sole discretion, may
determine and impose. For purposes of this subparagraph (d), the term “Change in
Control” shall have the same meaning as provided in the definition of that term
stated in the Plan, including any amendments thereof which may be made from time
to time in the future pursuant to the provisions of the Plan, with any amended
definition of such term to apply to all events thereafter coming within the
amended meaning.


10.Required Grantee Repayment/Reduction Provision. Notwithstanding anything in
the Plan, the Award or this instrument to the contrary, all or a portion of the
Award made to the Grantee under this instrument is subject to being called for
repayment to the Corporation or reduced in any situation where the Board of
Directors of the Corporation or a Committee thereof determines that fraud,
negligence, or intentional misconduct by the Grantee was a contributing factor
to the Corporation having to restate all or a portion of its financial
statement(s). The Committee may determine whether the Corporation shall effect
any such repayment or reduction: (i) by seeking repayment from the Grantee, (ii)
by reducing (subject to applicable law and the terms and conditions of the Plan
or any other applicable plan, program, or arrangement) the amount that would
otherwise be awarded or payable to the Grantee under the Award, the Plan or any
other compensatory plan, program, or arrangement maintained by the Corporation,
(iii) by withholding payment of future increases in compensation (including the
payment of any discretionary bonus amount) or grants of compensatory awards that
would otherwise have been made in accordance with the Corporation’s otherwise
applicable compensation practices, or (iv) by any combination of the foregoing.
The determination regarding the Grantee’s conduct, and repayment or reduction
under this provision shall be within the sole discretion of the Committee and
shall be final and binding on the Grantee and the Corporation. The Grantee, in
consideration of the grant of the Award, and by the Grantee’s execution of this
instrument, acknowledges the Grantee’s understanding of the agreement to this
provision, and hereby agrees to make and allow an immediate and complete
repayment or reduction in accordance with this provision in the event of a call
for repayment or other action by the Corporation or Committee to effect its
terms with respect to the Grantee, the Award and/or any other compensation
described herein.
11.Stock Reserved. The Corporation shall at all times during the term of the
Award reserve and keep available such number of shares of its Common Stock as
will be sufficient to satisfy the Award issued and granted to Grantee and the
requirements thereof as evidenced by this instrument, and shall pay all original
issue taxes, if any, on the transfer of Common Stock to the Grantee, and all
other fees and expenses necessarily incurred by the Corporation in connection
therewith.
12.Rights of Shareholder. Except as otherwise provided in the Award and this
instrument, the Grantee shall have no rights as a shareholder of the Corporation
in respect of the Performance Units or Common Stock for which the Award is
granted; and the Grantee shall not be considered or treated as a record owner of
shares with respect to the Common Stock until the Performance Units are fully
vested and no longer subject to any of the conditions, performance requirements,
or restrictions imposed under the Award, and Common Stock is actually issued and
transferred to the Grantee.
13.Entire Agreement. This instrument contains the entire terms of the Award, and
may not be changed orally or other than by a written instrument issued and
approved by the

11

--------------------------------------------------------------------------------



Corporation pursuant to the Plan. This instrument supersedes any agreements or
understandings that may previously have existed, and there are no other
agreements or understandings, relating to its subject matter.
14.Successors and Assigns. The Award shall inure to the benefit of and be
binding upon the heirs, legatees, legal representatives, successors, and assigns
of the parties thereto.
The Grantee hereby acknowledges receipt of this instrument, the Notice of
Performance Unit Award and a copy of the Plan, and accepts the Award under the
terms and conditions stated in this instrument, subject to all terms and
provisions of the Plan, by signing this instrument in duplicate originals, as of
the date first above written.
 
 
 
Date
 
«Officer_Name»
 
 
Grantee




12

--------------------------------------------------------------------------------



\
Exhibit A
Performance Units Criteria
2012-2015 Performance Period




Total Stockholder Return (TSR):vs. ONEOK Peer Group
ONEOK TSR Ranking vs. ONEOK
Peer Group
Percentage of Performance Units
Earned
90th percentile and above
75th percentile
50th percentile
25th percentile
Below 25th percentile
200%
150%
100%
50%
0%



IF ONEOK’s TSR ranking at the end of the performance period is between the
stated percentile levels in the above table, the percentage of the performance
units earned will be interpolated between the earning levels. No Performance
Units are earned if ONEOK’s TSR ranking at the end of the performance period is
below the 25th percentile.







--------------------------------------------------------------------------------





Exhibit B
Illustration of Hypothetical 2012-2015 Performance Period
Performance Unit Award Calculation
Illustration assumes 500 Performance Units Granted


Total Stockholder Return (TSR) vs. ONEOK Peer Group


Hypothetical 2012-2015 ONEOK TSR Ranking = 40th percentile


A 40th percentile TSR ranking earns 80% of Performance Units granted (i.e., 500
units)
as interpolated between 50% and 100% from Table A (see chart below)


400 units earned







Total Performance Units Earned


TR 400 Performance Units


400 performance units earned out of 500units granted = 80% “earn-out” [80% (500
shares) paid and distributed in the form of Common Stock as provided in section
5.c.]












--------------------------------------------------------------------------------



Exhibit C
ONEOK PEER GROUP - 2012
 
 
 
 
 
 
Company Name
Sym
 
 
 
 
 
 
 
 
 
 
AGL Resources Inc.
GAS
 
 
 
 
ATMOS Energy
ATO
 
 
 
 
CenterPoint Energy Inc.
CNP
 
 
 
 
Enbridge Inc.
ENB
 
 
 
 
Energy Transfer Partners LP
ETP
 
 
 
 
Enterprise Products Partners LP
EPD
 
 
 
 
EQT Corporation
EQT
 
 
 
 
Integrys Energy Group Inc.
TEG
 
 
 
 
Kinder Morgan Energy LP
KMP
 
 
 
 
MDU Resources Corp
MDU
 
 
 
 
Magellan Midstream Partners LP
MMP
 
 
 
 
MarkWest Energy Partners LP
MWE
 
 
 
 
National Fuel Gas Company
NFG
 
 
 
 
NiSource Inc.
NI
 
 
 
 
OGE Energy Corp
OGE
 
 
 
 
ONEOK, Inc.
OKE
 
 
 
 
Questar Corp
STR
 
 
 
 
SEMPRA Energy
SRE
 
 
 
 
Spectra Energy Corporation
SE
 
 
 
 
Targa Resources Partners LP
NGLS
 
 
 
 
TransCanada Corporation
TRP
 
 
 
 
Williams Companies Inc.
WMB
 
 
 
 












--------------------------------------------------------------------------------









Exhibit D


ONEOK, INC. EQUITY COMPENSATION PLAN


PERFORMANCE UNIT AWARD AGREEMENT


DEFERRAL ELECTION




This Election is made by the undersigned Grantee pursuant to that certain
Performance Unit Award granted to me under the ONEOK, Inc. Equity Compensation
Plan, on the ___ day of February 2014, a copy of which is attached hereto (the
“Award”).


This Election is made on or before the date of August 15, 2014, which is six (6)
months before the end of the Performance Period on February 15, 2015.


I hereby irrevocably elect to defer the payment, distribution and transfer and
my receipt of all Performance Units, Common Stock and cash that I may earn and
become entitled to receive from the regularly scheduled time of payment,
distribution and transfer provided for in paragraph 5(d) of the Award, until a
later date as follows:




A.     Election of Specified Time of Payment (Initial one election of time of
payment)


___    I elect to have all Common Stock, cash or other compensation which I earn
or become entitled to receive under the Award and Award Agreement deferred and
paid, distributed, transferred and issued to me on the later of (i) the date of
my separation from service as an employee of the Corporation, or (ii)
_________________, 20__ in the form specified below.


___    I elect to have all Common Stock, cash or other compensation which I earn
or become entitled to receive under the Award and Award Agreement deferred and
paid, distributed, transferred and issued to me on the date of my separation
from service as an employee of the Corporation.


B.     Election of Form of Payment (Initial one election of form of payment)


___     I elect to receive payment, transfer and distribution of all Common
Stock, cash or other compensation which I earn or become entitled to receive
under the Award or Award Agreement in a single lump sum payment.


____    I elect to receive payment, transfer and distribution of all Common
Stock, cash or other compensation which I earn or become entitled to receive
under the Award or Award Agreement in ______(specify 2, 3, 4 or 5) equal annual
installments commencing on the specified date of payment elected above, and
thereafter on each anniversary thereof until fully paid and transferred. The
number of shares of Common Stock or cash received in each installment will equal
the number and amount that have not been settled, paid, transferred and
distributed (as of the date immediately preceding the installment payment date)
divided by the number of installments remaining to be paid (as of the date
immediately preceding the installment payment date) rounded down to the next
whole number except that the final installment shall be rounded up to the next
whole number.









--------------------------------------------------------------------------------





C.     Election for Death Prior to Specified Time of Payment (Put initials by
your choice)


___    In the event of my death prior to the Specified Time of Payment that I
have elected above, I elect to have my named beneficiaries receive payment and
transfer of the Common Stock, cash or other deferred compensation in a single
lump sum within 60 days following my death.


___    In the event of my death prior to the Specified Time of Payment that I
have elected above, I elect to have my named beneficiaries receive payment and
transfer of the Common Stock, cash or other deferred compensation be paid and
transferred in ______ (specify 2, 3, 4 or 5) equal annual installments
commencing within 60 days following my death, and thereafter on each anniversary
of the commencement date until fully paid and transferred. The number of shares
of Common Stock or cash received in each installment will equal the number and
amount that have not been paid (as of the date immediately preceding the
installment payment date) divided by the number of installments remaining to be
paid (as of the date immediately preceding the installment payment date) rounded
down to the next whole number except that the final installment shall be rounded
up to the next whole number.


D.     Election for Death After Specified Time of Payment (Put initials by your
choice)


___    In the event of my death after the Specified Time of Payment elected
above, I elect to have my named beneficiaries receive payment and transfer of
the Common Stock, cash or other deferred compensation in a single lump sum
within 60 days following my death.


___    In the event of my death after the Specified Time of Payment that I have
elected above, I elect to have my named beneficiaries receive payment of any
remaining Common Stock, cash or other compensation in accordance with the
installment schedule elected above.


E.    Designation of Beneficiary (List each beneficiary and percentage)


I designate the following individuals (entities) as my beneficiaries to receive
the following share(s) of my Common Stock, cash or other deferred compensation,
as indicated below:
Name of Beneficiary
 
Percent
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
100% (total must equal 100%)



F.    Change in Ownership or Control


Notwithstanding the foregoing, immediately following a Change in Ownership or
Control the Common Stock, cash or other deferred compensation that have not been
paid and transferred will be paid and transferred. In the event shares of Common
Stock no longer exist at the time of payment and transfer, each of the deferred
Performance Units shall be converted in a manner that is consistent with the
manner in which shareholders of Common Stock were treated with respect to the
Change in Ownership or Control.


Solely for purposes of this election, a “Change in Ownership or Control” shall
mean and shall have occurred if one of the following has occurred: A person
acquires more than 50% (or a higher percentage specified under the Plan) of the
Corporation’s stock; a person acquires during a 12-month period at least 30% (or
a higher percentage specified under the Plan) of the Corporation’s stock; a
majority (or a higher percentage specified under the Plan) of the members of the
Board of Directors of the Corporation are replaced during a 12-month period; or
a person acquires during a 12-month period at least 40% (or a higher percentage
specified under the Plan) of the gross fair market value of the Corporation’s
assets.





--------------------------------------------------------------------------------



Made and executed by me as Grantee of the Award pursuant to the terms and
provisions of Section 6 thereof, on this _______day of ______________, 2014.




_____________________________________
Grantee


Received this ____ day of ________, 2014,


______________________________________
For the Committee









